IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


HERR-VOSS STAMCO, INC.,                    : No. 389 EAL 2015
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
FRANCIS BAUER AND LINDA BAUER,             :
                                           :
                   Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 4th day of November, 2015, the Petition for Allowance of Appeal

is DENIED, Respondent’s Motion for Leave to File their Answer and Exhibits under Seal

is DENIED as MOOT, and Respondent’s request to seal the record is GRANTED.